Exhibit 10.10

 

July 31, 2015

Marvin A. Berg

 

VIA EMAIL DELIVERY

 

RE:Separation Agreement

 

Dear Marv:

 

This will confirm our offer concerning the separation of your employment with
ARI Network Services, Inc. (“Company”) which is effective July 31,
2015 (“Separation Date”).  In connection with the separation, the Company offers
you the following benefits:

(1) Unconditional Assistance Benefits.  Whether or not you choose to sign this
agreement and accept the terms it contains or, having done so, exercise your
rights to revoke your acceptance of these terms (described more fully in
Paragraph 4(D), below), the following circumstances will apply to you:

(A) The Company will pay you your regular base wages through the Separation
Date;

(B) The Company will pay you for any accrued vacation that you have not used as
of the Separation Date;

(C) The Company will pay you for any earned commission and/or bonus amounts due
to you through the separation date;

(D) You will retain all your vested rights, if any, as of the Separation Date in
the Company’s 401(k) plan and will receive all payments due you under the terms
of that plan; and

(E) The Company will provide you with the right to participate, at your own
expense, in the Company’s group health insurance plan in accordance with the
mandates of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).

All payments described in Paragraphs 1(A), (B) and (C) above, will be subject to
normal deductions for income and employment taxes and will be paid to you no
later than the first regular Company pay date following the Separation Date.

(2) Conditional Assistance Benefits. In consideration of your undertakings set
forth in Paragraph 3, below, and conditioned upon (i) your acceptance of the
terms contained in this agreement, and (ii) your decision not to exercise your
revocation rights (described in Paragraph 4(D), below), you will receive the
following additional assistance benefits:

(A) The Company will pay you, as severance, the pre-tax total of seventy-nine
thousand six hundred fifty-three dollars and eighty-two cents ($79,653.82)
(which is equivalent to five months of your regular base wages at the regular
base wage rate in



--------------------------------------------------------------------------------

 

effect on the Separation Date), payable in equal installments in accordance with
the Company’s regular payroll practices and schedule, beginning on the first
regular Company pay date that occurs at least five (5) business days following
expiration of the Revocation Period (defined below).  These severance
installments will be subject to normal deductions for income and employment
taxes.  For unemployment compensation purposes, you agree that you will
immediately advise the Wisconsin Department of Workforce Development of your
receipt of such severance installments; and    

(B)     The Company will pay you for any earned bonus amount due to you through
the separation date at the same percentage rate and at the same time other
executives under the same plan are paid;

(C)   The Company will continue to pay a portion of the premium costs for your
health, dental and vision insurance through the separation period.  Your
contribution paid through payroll deduction will remain the same during the
separation period.

(D) Following the Separation Date (defined below), the Company will not contest
your claim for unemployment insurance benefits; provided, however, that the
Company may report to the Wisconsin Department of Workforce Development your
receipt of the severance installments provided to you pursuant to Paragraph
2(A), above.

(3) Your Undertakings.  In exchange for the benefits provided to you under
Paragraph 2, above, you agree as follows:

(A) You agree, on behalf of yourself, your heirs, successors, and assigns, to
release the Company, its parents, subsidiaries, and affiliates and their
respective past and present officers, directors, shareholders, members,
partners, agents, insurers, and employees (“Released Parties”), from any claims
arising on or before the date you sign this agreement.  This includes, but is
not limited to, giving up any claims related in any way to your employment by
the Company, the decision to terminate your employment, termination of our
employment relationship, and wages and other remuneration, including, but not
limited to, any current or former bonus or other incentive plans or programs
offered by the Company.  This release of claims includes any claims, whether
they are presently known or unknown, or anticipated or unanticipated by you.  If
you are age 40 or older, your acceptance of this agreement also will release any
and all claims under the federal Age Discrimination in Employment Act.  You
should not construe this reference to age discrimination claims as in any way
limiting the general and comprehensive nature of the release of claims provided
under this Paragraph 3(A).  You agree to waive and give up any benefit conferred
on you by any order or judgment issued in connection with any proceeding filed
against the Released Parties regarding any claim released in this agreement;

(B) You agree that, as a condition of your receipt of the benefits described in
Paragraph 2, above, you have returned to the Company all of the records and
property of the Company, the Released Parties (defined above) and their
customers which you possess or over which you have direct or indirect control,
including, but not limited to, all monies, records and files, credit cards,
office keys, Company vehicles, cellular telephones, pagers or beepers,
electronically encoded information such as computer disks, etc., and any and all
passwords associated with any password-protected files or



--------------------------------------------------------------------------------

 

websites used in the course of your employment by the Company (and all copies of
such Company property);

(C) You agree that you will not disclose directly or indirectly the existence or
terms of our agreement concerning these matters to any third party; provided,
however, that following your obtaining a promise of confidentiality for the
benefit of the Company from your tax preparer, accountant, attorney and spouse,
you may disclose the terms of this agreement to such of these individuals who
have made such a promise of confidentiality.  This provision shall not prevent
you from disclosing such matters in testifying in any hearing, trial or other
legal proceeding where you are required to do so;

(D) You agree that you will not at any time engage in any form of conduct or
make any statements or representations, or direct any other person or entity to
engage in any conduct or make any statements or representations, that disparage
or otherwise impair the reputation, goodwill or commercial interests of the
Company; provided, however, that nothing contained in this agreement shall
preclude you from providing truthful testimony pursuant to subpoena or other
legal process;

(E)With respect to the Company’s Trade Secrets and Confidential Information
(defined below), you agree as follows:

 

(i)Following the Separation Date, you will not directly or indirectly use or
disclose any Trade Secrets of the Company.  The term “Trade Secret” has that
meaning set forth under applicable law.    The term includes, but is not limited
to, all computer source code created by or for the Company;

 

(ii)For a period of 24 months following the Separation Date, you will not
directly or indirectly use or disclose any Confidential Information of the
Company.  The term “Confidential Information” means all non-Trade Secret
information of, about or related to the Company or provided to the Company by
its customers that is not known generally to the public or the Company’s
competitors.  Confidential Information includes, but is not limited to: (a)
inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders from and transactions with customers, sales, marketing and acquisition
strategies, plans and techniques, pricing strategies, information relating to
sources of materials and production costs, purchasing and accounting
information, personnel information and all business records; (b) information
which is marked or otherwise designated or treated as confidential or
proprietary by the Company; and (c) information received by the Company from
others which the Company has an obligation to treat as confidential. 

 

(iii)Notwithstanding the foregoing, the terms “Trade Secret” and “Confidential
Information” do not include, and the obligations set forth in this agreement do
not apply to, any information which: (a) can be demonstrated by you to have been
known by you prior to your employment by the Company; (b) is or becomes
generally available to the public through no act or omission by you;



--------------------------------------------------------------------------------

 

(c) is obtained by you in good faith from a third party who discloses such
information to you on a non-confidential basis without violating any obligation
of confidentiality or secrecy relating to the information disclosed; or (d) is
independently developed by you outside the scope of your employment with the
Company without use of Confidential Information or Trade Secrets;

 

(iv)Nothing in this agreement shall prevent you, after the Separation Date, from
using general skills and knowledge gained while you were employed by the
Company;

(F)For two (2) years following the Separation Date, you agree not to directly or
indirectly solicit or attempt to solicit any business from any Restricted
Customer (defined below) in any manner which competes with the services or
products sold or provided by you on behalf of the Company during the twelve (12)
months preceding the Separation Date, or to directly or indirectly divert or
attempt to divert any Restricted Customer’s business from the
Company.  “Restricted Customer” means any individual or entity: (i) for
whom/which the Company provided services or products, and (ii) with whom/which
you had direct contact on behalf of the Company, or about whom/which you
acquired non-public information in connection with your employment with the
Company, during the twelve (12) months preceding the Separation Date; provided,
however, that the term “Restricted Customer” shall not include any individual or
entity whom/which, through no direct or indirect act or omission by you, has
terminated its business relationship with the Company;

(G)For two (2) years following the Separation Date, you agree not to directly or
indirectly provide Restricted Services (defined below) to any Competitor
(defined below) in the geographic area where you provided substantial services
on behalf of the Company during the twelve (12) months preceding the Separation
Date. “Restricted Services” means services of the kind you provided to the
Company during the twelve (12) months preceding the Separation
Date.  “Competitor” means any business which sells or provides services or
products similar to those provided or sold by the Company during the twelve (12)
months preceding the Separation Date;

(H)For two (2) years following the Separation Date, you agree that you will not
directly or indirectly encourage any Company employee to terminate his or her
employment with the Company, or solicit such an individual for employment
outside the Company in any manner which would end or diminish that employee’s
services to the Company; provided, however, that this provision shall not
prohibit you from being a reference for any Company employee; and

(I)With respect to the Company’s Business Ideas (defined below), you agree as
follows:

 

(i)You agree that the Company owns, and you hereby assign and agree to assign to
the Company, all rights in all Business Ideas which you originated or developed
either alone or working with others while you were employed by the Company.  All
Business Ideas which are or form the basis for copyrightable works are hereby
assigned to the Company and/or shall be assigned



--------------------------------------------------------------------------------

 

to the Company or shall be considered “works for hire” as that term is defined
by United States copyright law;

 

(ii)You agree to promptly disclose all Business Ideas to the Company;

 

(iii) You agree to promptly execute all documents which the Company may
reasonably require to perfect its patent, copyright and other rights to such
Business Ideas throughout the world;

 

(iv)The term “Business Ideas” means all ideas, designs, modifications,
formulations, specifications, concepts, know-how, trade secrets, discoveries,
inventions, data, software, developments and copyrightable works, whether or not
patentable or registrable, which you originated or developed, either alone or
jointly with others while you were employed by the Company and which are
(a) related to any business known by you to be engaged in or contemplated by the
Company; (b) originated or developed during your working hours for the Company;
or (c) originated or developed in whole or in part using materials, labor,
facilities or equipment furnished by the Company.

(4) Acceptance and Revocation Procedures.  The Company wishes to ensure that you
voluntarily agree to the terms contained in this agreement and do so only after
you fully understand them.  Accordingly, the following procedures shall apply:

(A) You agree and acknowledge that you have read this agreement, understand its
contents, and may agree to the terms of this agreement by signing and dating it
and returning the signed and dated agreement, via mail, overnight delivery or
hand delivery, so that it is received by Mary Pierson, ARI Network Services,
Inc., 10850 W. Park Place, Suite 1200, Milwaukee, Wisconsin 53224-3635, on or
before 5:00 p.m. Central time on the 22nd calendar date following your receipt
of this agreement;

(B) You agree and acknowledge that you have been advised by the Company to
consult with an attorney prior to signing this agreement and that this agreement
provides you with benefits from the Company which, in their totality, are
greater than those to which you otherwise would be entitled;

(C) You understand that this agreement, at Paragraph 3(A), above, includes a
final general release; 

(D) You understand that you have seven (7) calendar days after signing this
agreement within which to revoke your acceptance of it (“Revocation
Period”).  Such revocation will not be effective unless written notice of the
revocation is, via mail, overnight delivery or hand delivery, directed to and
received by Mary Pierson, ARI Network Services, Inc., 10850 W. Park Place, Suite
1200, Milwaukee, Wisconsin 53224-3635, on or before 5:00 p.m. Central time on
the first work day following the end of the Revocation Period;

(E) This agreement will not be binding or enforceable unless you have signed and
delivered it as provided in Paragraph 4(A), above, and have chosen not to
exercise your revocation rights, as described in Paragraph 4(D), above.  If you
give timely notice



--------------------------------------------------------------------------------

 

of your intention to revoke your acceptance of the terms set forth in this
agreement, this agreement shall become null and void, and all rights and claims
of the parties which would have existed, but for the acceptance of this
agreement’s terms, shall be restored; and

(F) You represent and warrant to the Company that in the event you choose to
accept the terms of this agreement by signing it, the date and time appearing
above your name on the last page of this agreement shall be the actual date and
time on which you have signed the agreement.  Notwithstanding your failure to
execute this agreement or your revocation of this agreement, the terms of
Paragraph 1, above, will continue to apply.

(5) Miscellaneous.  Should you accept the terms of this agreement, its terms
will be governed by the following:

(A) This agreement constitutes the complete understanding between you and the
Company concerning all matters affecting your employment with the Company and
the termination thereof.  If you accept this agreement, it supersedes all prior
agreements, understandings and practices concerning such matters, including, but
not limited to, any Company personnel documents, handbooks, policies, incentive
or bonus plans or programs, and any prior customs or practices of the Company;

(B) You agree and acknowledge that this agreement provides you with benefits
from the Company which, in their totality, are greater than those to which you
otherwise would be entitled;

(C) Nothing in the release contained in this agreement should be construed as an
admission of wrongdoing or liability on the part of the Company.  The Company
denies any liability to you.  Such provision is included merely to wrap up all
loose ends between us;

(D) If any court of competent jurisdiction determines that any of the provisions
of Paragraphs 3(E)-(H), above, are invalid or unenforceable, then such
invalidity or unenforceability shall have no effect on the other provisions of
Paragraphs 3(E)-(H) or this agreement which shall remain valid, binding and
enforceable and in full force and effect;

(E) This agreement and its interpretation shall be governed and construed in
accordance with the laws of Wisconsin and shall be binding upon the parties
hereto and their respective successors and assigns; and

(F) In the event that you breach any provision of this agreement, you agree that
the Company may suspend all additional payments under this agreement, recover
any damages suffered as a result of such breach, and recover from you any
reasonable attorneys’ fees or costs it incurs as a result of your breach.  In
addition, you agree that the Company may seek injunctive or other equitable
relief as a result of a breach by you of any provision of this agreement.

This agreement is intended to resolve all outstanding issues between you and the
Company in a comprehensive manner.  Should you have any questions, please feel
free to



--------------------------------------------------------------------------------

 

contact me.   Although the agreement contains language releasing the Company
from claims, the Company maintains, and you understand and acknowledge that the
Company maintains, that you have no such claims against the Company or any of
the parties covered by the release contained in Paragraph 3(A), above.

Very truly yours,

ARI NETWORK SERVICES, INC.

 

 

By: /s/ Mary L. Pierson

Mary L. Pierson
Director of Human Resources

 

 

I agree with and accept the terms contained in

this agreement and agree to be bound by them. 

Dated this 4th day of August, 2015.




By:   /s/ Marvin A. Berg

Marvin A. Berg

Time:  9:54 PM

 



--------------------------------------------------------------------------------